Exhibit 10.1


 
 
INDEMNIFICATION AGREEMENT
by and among
THE PERSONS LISTED HEREIN
and
OXiGENE, INC.
 
Dated as of [___________], 2008
 


 
 

 



--------------------------------------------------------------------------------



 



INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
[___], 2008, among OXiGENE, Inc., a Delaware corporation (the “Company”), and
each of the Indemnitees (as defined below), each in his or her capacity as a
member of the board of directors of the Company.
PRELIMINARY STATEMENT
     WHEREAS, the following persons (including any successors and subsequently
elected directors who shall execute counterpart signature pages in accordance
with Section 5(c) hereof, the “Directors” and the “Indemnitees”) have each
agreed to serve as a member of the board of directors of the Company: [___];
     WHEREAS, the Company desires to indemnify and hold harmless the Indemnitees
as set forth herein;
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto (the “Parties”) agree as follows:
     Section 1. Indemnification.
          (a) The Company hereby agrees to and shall indemnify and hold harmless
any Indemnitee who was or is a party or is threatened to be made a party, by
reason of the fact that the Indemnitee is or was a Director, to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than an action by or in the right of the
Company), against expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by such Indemnitee
in connection with such action, suit or proceeding if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe the Indemnitee’s
conduct was unlawful. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Indemnitee
did not act in good faith and in a manner which the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that the Indemnitee’s conduct was unlawful.
          (b) The Company hereby agrees to and shall indemnify and hold harmless
any Indemnitee who was or is a party or is threatened to be made a party to any
threatened, pending or completed action or suit by or in the right of the
Company to procure a judgment in its favor by reason of the fact that the
Indemnitee is or was a Director, against expenses (including attorneys’ fees)
actually and reasonably incurred by the Indemnitee in connection with the
defense or settlement of such action or suit if the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be

 



--------------------------------------------------------------------------------



 



in or not opposed to the best interests of the Company, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which such Indemnitee shall have been adjudged to be liable to the Company
unless and only to the extent that the Court of Chancery of the State of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, such Indemnitee is fairly and reasonably entitled
to indemnity for such expenses which the Court of Chancery or such other court
shall deem proper.
          (c) To the extent that a present or former Director has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Sections (1)(a) or (1)(b) hereof, or in defense of any
claim, issue or matter therein, such Indemnitee shall be indemnified against
expenses (including attorneys’ fees) actually and reasonably incurred by such
Indemnitee in connection therewith.
          (d) Any indemnification under Sections (1)(a) or (1)(b) hereof (unless
ordered by a court) shall be made by the Company only as authorized in the
specific case upon a determination that indemnification of the Indemnitee is
proper in the circumstances because the Indemnitee has met the applicable
standard of conduct set forth in such Sections (1)(a) and (1)(b). Such
determination shall be made (a) by a majority vote of the Directors who are not
parties to such action, suit or proceeding, even though less than a quorum, or
(b) by a committee of Directors who are not parties to such action, suit or
proceeding designated by majority vote of such Directors, even though less than
a quorum, or (c) if there are no Directors who are not parties to such action,
suit or proceeding, or if such Directors so direct, by independent legal counsel
in a written opinion, or (d) by the stockholders of the Company.
          (e) Expenses (including reasonable attorneys’ fees) incurred by a
present or former Indemnitee in defending any civil, criminal, administrative or
investigative action, suit or proceeding shall be paid by the Company in advance
of the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of such Indemnitee to repay such amount if it shall
ultimately be determined that such Indemnitee is not entitled to be indemnified
by the Company as authorized in this Agreement.
          (f) The indemnification and advancement of expenses provided by, or
granted pursuant to, the other provisions of this Section 1 shall not be deemed
exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled under any law, by-law, agreement, vote
of stockholders or disinterested Directors or otherwise and in any capacity.
          (g) Pursuant to the Stock and Warrant Purchase Agreement, the Company
shall purchase and maintain insurance on behalf of the Indemnitees against any
liability asserted against him or her and incurred by him or her in any such
capacity, or arising out of his or her status as such, whether or not the
Company would have the power to indemnify such Indemnitee against such liability
under the provisions of Section 145 of the General Corporation Law of the State
of Delaware.

2



--------------------------------------------------------------------------------



 



          (h) The indemnification and advancement of expenses provided by, or
granted pursuant to, this Section 1 shall continue as to any Indemnitee who has
ceased to be an Indemnitee of the Company and shall inure to the benefit of the
heirs, executors and administrators of such Indemnitee.
     Section 2. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.
     Section 3. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
     Section 4. Entire Agreement. This Agreement constitutes the entire
agreement between the Parties with respect to the matters covered hereby and
supersedes all prior agreements and understandings with respect to such matters
between the Parties.
     Section 5. Amendment; Counterparts; Additional Indemnitees.
          (a) The terms of this Agreement shall not be altered, modified,
amended, waived or supplemented in any manner whatsoever except by a written
instrument signed by each of the Parties.
          (b) This Agreement may be executed in one or more counterparts, each
of which, when executed, shall be deemed an original but all of which, taken
together, shall constitute one and the same Agreement.
          (c) Persons who become Indemnitees after the date hereof may become a
party hereto by executing a counterpart of this Agreement and upon the
acknowledgement of such execution by the Company.
[SIGNATURES FOLLOW ON NEXT PAGE]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have signed this Agreement as of the
day and year first above written.

            OXIGENE, INC.
      By:           Name:           Title:           DIRECTORS:
      By:           Name:           Title:   Director              By:          
Name:           Title:   Director     

[Signature page to OXiGENE Director Indemnification Agreement]

